Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. 	This Corrected Notice of Allowability is in response to IDSs’ filed on 09/07/2021 and 09/02/2021 after the Notice of Allowance mailed 08/30/2021. 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/07/2021 and 09/02/2021 were filed after the mailing date of the Notice of Allowance on 08/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Examiner has considered and reviewed all the references cited in the IDSs filed 09/07/2021 and 09/02/2021 but they alone or combined neither teach nor render obvious the limitations recited, as a whole, in the independent claims 1, 6, and 16.

Allowable Subject Matter
3.	Claims 1-3, 6-8, 11, 13-18, 20-24 allowed. Claims 1, 6, and 16 are independent claims. 2-3, 11, and 13-15 depend from claim 1. Claims 7-8 depend from claim 6, and claims 17, 18, 20-24 depend from claim 16.

The following is an examiner’s statement of reasons for allowance:

	Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner's actions including Non-Final rejection mailed 05/11/2021, Examiner's amendment, see above, and the applicant’s replies filed 

	The prior art of record, alone or combined, including the references Cheng [US20190279185 A1], Babu et al. [US20160140644 A1], Lobo et al. [US20190337549A1], Ren et al. [US Patent 10,671, 856 B1], Schaffernoth et al. [US 20180285465], Shang et al. [US Patent 10,147,129B1], and Noda et al. [US20010054014 A1] , the references Kim et al. [US20120284132 A1], Pedley et al. [US20150120475 A1], Byron et al. [US20170228364 A1], and Mathew [US20150088642 A1] searched and cited in the NOA mailed 08/30/2021, and references cited in the IDSs filed 09/02/2021 and 09/07/2021 filed after the mailing of Notice of Allowance on 08/30/2021, alone or combined, neither teach nor render obvious specifically the limitations, as a whole, receive the image of the product and obtain food information of the product based on the image, combine foods placed in the shopping cart body in pairs, and query, for each food combination pair, an edible collocation information database according to the food information to obtain edible collocation information by querying the edible collocation information database to identify that the food combination pair has a good health characteristic when eaten together, or querying the edible collocation information database to identify that the food combination pair should not be eaten together, and cause the edible collocation information to be presented in the at least one user interface shown in the display screen.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625